GREEN, Judge.
Anthony J. Williamitis timely appeals the trial court’s final judgment of dissolution of marriage which designated his wife, Darla L. Williamitis, as primary residential parent of the parties’ minor children and permitted her to relocate with them. He also complains about the distribution of assets, attorney’s fees, and required life insurance. We affirm in part, but reverse on the issue of life insurance.
The dispute over primary residency and relocation of the children vexed the trial judge, and extensive findings of fact were made to support his ruling in favor of the wife. We approve this disposition, noting that jurisdiction pertaining thereto was reserved.
The trial judge also acted correctly in effecting a fair distribution to the wife of marital assets, based on his interpretation of the parties’ prenuptial agreement. Furthermore, because of needless litigation by the parties, but notably the husband, the trial judge properly exceeded the attorney’s fee provision contained in the prenuptial agreement. On the other hand, we determine the trial judge was without authority to require the husband to obtain life insurance in order to secure his child support payments, when no such relief was sought by the wife or litigated in the proceedings. See Hedendal v. Hedendal, 695 So.2d 391 (Fla. 4th DCA 1997); Schere v. Schere, 645 So.2d 21 (Fla. 3d DCA 1994).
We, therefore, affirm the final judgment of dissolution of marriage, with exception of the provision requiring the husband to purchase life insurance as security for child support payments.
Affirmed in part; reversed in part.
PATTERSON, C.J., and BLUE, J., Concur.